PHILLIPS, Circuit Judge
(concurring).
This is a suit in equity for contribution brought by obligors who had discharged their obligation to the Holland Banking Company. Under settled principles, it was proper to join all the other solvent obligors within the jurisdiction and have determined the amount of a common fund which would satisfy the plaintiffs’ right to contribution and the pro rata share each defendant should contribute thereto.1 Hence, I think the amount in controversy is measured by the size of the common fund and not the pro rata share of each defendant.2

 Taylor v. Everett, 188 N.C. 247, 124 S.E. 316, 324; Mateer v. Cockrill, 18 Tex.Civ.App. 391, 45 S.W. 751, 752, 753; Webster v. Frazier, Tex.Civ.App., 139 S.W. 609, 610; Jalufka v. Matejek, 22 Tex.Civ.App. 384, 55 S.W. 395; Jarvis v. Matson, Tex.Civ.App., 94 S.W. 1079; Carr v. Waldron, 44 Mo. 393.
See Young v. Lyons, 8 Gill, Md., 162.


 Jarvis v. Matson, supra; Jalufka v. Matejek, supra.